DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/21/2022. Applicant's submission filed on 01/05/2021 has been entered. Accordingly, claims 1-34 remain pending, and claims 1, 12, 20, 21,29 have been amended.
Response to Arguments
Provisional Double Patenting Rejections
	Applicant’s remarks on p. 15 with respect to the provisional double patenting have been fully considered. The provisional rejections are maintained as appropriate.
Rejections under 35 USC 112
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Rejections under 35 USC 103
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
It is noted that applicant has filed nearly identical arguments to those filed 08/13/2021 to which the examiner has provided a response on pages 2-3 of the office action mailed 10/21/2021.
Applicant argues in the second to final paragraph of page 18 through the first paragraph of page 19:
“The Diakov reference discloses a technique where a patient's head is disposed in a stainless steel container with a Teflon base. A sonic transducer is positioned under the base with stepper motor linear modules in the X and Y directions. The Z coordinate is obtained from an ultrasonic signal transmitted to the specimen and received back from the specimen. The Diakov reference teaches a different technique than described in the present claims and application. 
There is no disclosure, teaching or suggestion in Diakov of "correlating each of the plurality of target locations of the received ultrasonic return to a corresponding location identified in space relative to the magnetic emitter for each of the plurality of target locations, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations", as is recited in Applicant's independent claim 1.” (emphasis added).

In response to applicant's argument that Diakov teaches “a patient's head is disposed in a stainless steel container with a Teflon base”, “A sonic transducer is positioned under the base with stepper motor linear modules in the X and Y directions”, “The Z coordinate is obtained from an ultrasonic signal transmitted to the specimen and received back from the specimen”, “a different technique”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The current construction of the claims do not preclude or recite limitations, nor provide evidence in their arguments that a patients head, in the applicant’s disclosed invention, is not or cannot be “disposed in a stainless steel container with a Teflon base”, nor that probe cannot include a “stepper motor linear modules in the X and Y directions”, nor that information from the Z coordinate is not or cannot be “obtained from an ultrasonic signal transmitted to the specimen and received back from the specimen”. Applicant has not provided any specific arguments nor evidence of how the technique disclosed by Diakov is “different technique than described in the present claims and application” in a meaningful way in which yields the cited disclosure of Diakov as unable being to teach or disclose the claimed invention of the application in combination with the cited secondary references. 
Accordingly, applicant is reminded that previously presented and the presently argued subject matter was rejected under 35 USC 103, not 102. Accordingly, Diakov was not and is not solely relied upon to teach or disclose all of the above limitations. Diakov, in view of Choi and Clopp, do teach the above limitations in combination.
Please see page 3 of the office action mailed 10/21/2021 for the examiner’s previous response to applicant’s arguments filed 08/13/2021 in which failed to provide evidence and arguments to specific cited subject matter of the prior art, the remarks provided below, and the updated rejection below
Additionally, it is noted that while that applicant makes additional generic argumentative statements that the prior art references each alone “fail” to teach or disclose the limitations of the applicant’s invention and secondary prior art references fail to “cure the deficiencies” of primary and other secondary prior art reference –the applicant has not provided any arguments to the specific portions/teachings/disclosure of the prior art references which have cited in the rejection of the claims nor to the particular claimed combination of the prior art references.
Therefore, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In further response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Newly added claims 21-34 of this application are patentably indistinct from claim 1-4, 7-14, 16, 19, and 20 of Application No. 15/673,833 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-8, 12-18, 20-33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11, 13-17, & 19 as filed 08/10/2017 and claims 1-4, 6-16, & 19 as filed 08/27/2020 of copending Application No. 15/673,833 (reference application, hereafter “Govari”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Govari discloses a method for performing facial registration, comprising (“An apparatus for performing facial registration, comprising:” [claim 1]):
hovering a registration probe over a plurality of target locations on a face of a patient (“the registration probe is configured to emit the ultrasonic wave and receive the echoed ultrasonic wave while hovering over each of the plurality of target locations without contacting the face of the patient” [claim 11]);
emitting an ultrasonic wave from the registration probe at each of the target locations (“an ultrasonic wave emitter that emits an ultrasonic wave at each of a target location of a plurality of target locations on a face of a patient;” [claims 1 and 11]);
receiving a return of the ultrasonic wave from each of the target locations (“an ultrasonic wave receiver the receives the echoed ultrasonic wave from each of the plurality of target locations;” [claims 1 and 11]);
receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“a magnetic wave receiver that receives a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter;” [claim 1]); and
correlating each of the plurality of target locations of the received ultrasonic return to a corresponding location identified in space relative to the magnetic emitter for each of the plurality of target locations (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter; wherein the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations.” [claim 11]), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns  for each of the plurality of target locations (“wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space exclusively relative to the magnetic emitter for each of the plurality of target locations” [claim 11 filed 08/27/2020]).
Regarding claim 2, Govari discloses further comprising providing a reference image of the face of the patient to compare the target locations (“wherein the microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal for display on a reference image of the face of the patient to compare the correlated target locations.” [claim 4]).
Regarding claim 3, Govari discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (“wherein the reference image is a computerized tomography (CT) scan of the face of the patient.” [claims 5 and 15]).
Regarding claim 4, Govari discloses wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient (“wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient.” [claim 6]).
Regarding claim 5, Govari discloses wherein the ultrasonic return is a wave reflected from a location on the bone structure of the patient and is compared to the location in space of the registration probe relative to the magnetic emitter to acquire a correlated target location (“wherein the received ultrasonic return is a wave reflected from a location on the bone structure of the patient and is compared to the location in space of the registration probe relative to the magnetic emitter to acquire the correlated target location” [claim 7]).
Regarding claim 6, Govari discloses further comprising registering the correlated target location (“the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations” [claim 11]).
Regarding claim 7, Govari discloses wherein the correlated target location is displayed on the reference image (“wherein the workstation transmits the correlated target locations to the display for display on the reference image of the face of the patient.” claim 14).
Regarding claim 8, Govari discloses wherein the correlated target location is correlated to a location on the bone structure on the reference image (“wherein the correlated target location is correlated to a location on the bone structure on the reference image.” [claim 8]).
Regarding claim 12, Govari discloses a method for performing facial registration, comprising (“An apparatus for performing facial registration, comprising:” [claim 1]):
loading a reference image into a workstation (“wherein the workstation further comprises a processor, a memory and a storage component in communication with one another, and wherein a reference image is stored in the memory of the workstation for transmission [loading] to the display.” claim 19);
displaying the reference image on a display in communication with the workstation (“a display in communication with the workstation;” [claim 11] and “wherein the workstation transmits the correlated target locations to the display for display on the reference image of the face of the patient.” claim 14);
hovering a registration probe over a first target location on a face of a patient (“a magnetic emitter located proximate to the face of a patient; and a registration probe in communication with the workstation,” [claim 11] and “The ultrasonic emitter/receiver 112 of the registration probe 110 emits ultrasonic waves which are reflected back, (e.g., from the bone surface of the patient's skull), and read to determine a location of the registration probe 110 with respect to the CT scan image S. The coil 113 receives the magnetic waves emitted by the magnetic emitter 112 to also locate the registration probe 110 in space with respect to the face of the head H.” [0029], see FIG. 4), wherein the registration probe is in communication with the workstation (“a registration probe in communication with the workstation,” [claim 11]);
emitting an ultrasonic wave from the registration probe at the first target location (“an ultrasonic wave emitter that emits an ultrasonic wave at each of a target location of a plurality of target locations on a face of a patient;” [claims 1 and 11]);
receiving a return of the ultrasonic wave from the first target location (“an ultrasonic wave receiver the receives the echoed ultrasonic wave from each of the plurality of target locations;” [claims 1 and 11]);
receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter” [claim 11]); and
correlating the first target location of the received ultrasonic return to a location identified in space relative to the magnetic emitter on the reference image displayed (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter; wherein the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations.” [claim 11]), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations (“wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space exclusively relative to the magnetic emitter for each of the plurality of target locations” [claim 11 filed 08/27/2020]).
Regarding claim 13, Govari discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (“wherein the reference image is a computerized tomography (CT) scan of the face of the patient.” [claim 5]).
Regarding claim 14, Govari discloses further comprising:
hovering the registration probe over a second target location on the face of a patient (“a magnetic emitter located proximate to the face of a patient; a registration probe in communication with the workstation,” [claim 11] and “The ultrasonic emitter/receiver 112 of the registration probe 110 emits ultrasonic waves which are reflected back, (e.g., from the bone surface of the patient's skull), and read to determine a location of the registration probe 110 with respect to the CT scan image S. The coil 113 receives the magnetic waves emitted by the magnetic emitter 112 to also locate the registration probe 110 in space with respect to the face of the head H.” [0029], see FIG. 4);
emitting an ultrasonic wave from the registration probe at the second target location (“an ultrasonic wave emitter that emits an ultrasonic wave at each of a target location of a plurality of target locations on a face of a patient;” [claims 1 and 11]);
receiving a return of the ultrasonic wave from the second target location (“an ultrasonic wave receiver the receives the echoed ultrasonic wave from each of the plurality of target locations;” [claim 1]);
receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“a magnetic wave receiver that receives a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter;” [claim 1]); and
correlating the second target location of the received ultrasonic return to a location identified in space relative to the magnetic emitter on the reference image displayed (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter; wherein the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations.” [claim 11]).
Regarding claim 15, Govari discloses wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient (“wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient.” [claim 6]).
Regarding claim 16, Govari discloses wherein the ultrasonic return is a wave reflected from a location on the bone structure of the patient and is compared to the location in space of the registration probe relative to the magnetic emitter and the bone structure on the reference image to acquire a correlated target location (“wherein the received ultrasonic return is a wave reflected from a location on the bone structure of the patient and is compared to the location in space of the registration probe relative to the magnetic emitter to acquire the correlated target location.” [claim 7]).
Regarding claim 17, Govari discloses a further comprising:
hovering the registration probe over a plurality of subsequent target locations to the first and second target locations on the face of a patient (“a magnetic emitter located proximate to the face of a patient;” [claim 11] and “The ultrasonic emitter/receiver 112 of the registration probe 110 emits ultrasonic waves which are reflected back, (e.g., from the bone surface of the patient's skull), and read to determine a location of the registration probe 110 with respect to the CT scan image S. The coil 113 receives the magnetic waves emitted by the magnetic emitter 112 to also locate the registration probe 110 in space with respect to the face of the head H.” [0029], see FIG. 4);
emitting an ultrasonic wave from the registration probe at the plurality of subsequent target locations (“an ultrasonic wave emitter that emits an ultrasonic wave at each of a target location of a plurality of target locations on a face of a patient;” [claims 1 and 11]);
receiving a return of the ultrasonic wave from the plurality of subsequent target locations (“an ultrasonic wave receiver the receives the echoed ultrasonic wave from each of the plurality of target locations;” [claims 1 and 11]);
receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“a magnetic wave receiver that receives a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter;” [claim 11]); and
correlating the plurality of subsequent target locations of the received ultrasonic returns to a location identified in space relative to the magnetic emitter on the reference image displayed (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter; wherein the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations.” [claim 11]).
Regarding claim 18, Govari discloses further comprising registering each target location correlated to the reference image (“wherein the correlated target location is correlated [registered] to a location on the bone structure on the reference image.” [claim 8]).
Regarding claim 20, Govari discloses a method for performing facial registration, comprising (“A system for performing facial recognition, comprising:” [claim 11]):
loading a reference image into a workstation for display on a display in communication with the workstation (“wherein the workstation further comprises a processor, a memory and a storage component in communication with one another, and wherein a reference image is stored in the memory of the workstation for transmission to the display.” [claim 19]);
hovering a registration probe over a plurality of target locations on a face of a patient (“a magnetic emitter located proximate to the face of a patient;” [claim 11] and “The ultrasonic emitter/receiver 112 of the registration probe 110 emits ultrasonic waves which are reflected back, (e.g., from the bone surface of the patient's skull), and read to determine a location of the registration probe 110 with respect to the CT scan image S. The coil 113 receives the magnetic waves emitted by the magnetic emitter 112 to also locate the registration probe 110 in space with respect to the face of the head H.” [0029], see FIG. 4), wherein the registration probe is in communication with the workstation (“wherein the registration probe further includes a microcontroller in communication with the ultrasonic wave emitter and receiver for controlling the emitting of the ultrasonic waves” [claim 12], “wherein the microcontroller transmits microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal to a workstation.” [claim 13], “wherein the registration probe and the workstation are in wireless communication with one another.” [claim 16], and “further comprising a hub device in communication with the registration probe and the workstation for effectuating communication between the registration probe and the workstation.” [claim 17]);
emitting an ultrasonic wave from the registration probe at each of the target locations (“an ultrasonic wave emitter that emits an ultrasonic wave at each of a target location of a plurality of target locations on a face of a patient;” [claim 1]);
receiving a return of the ultrasonic wave from each of the target locations (“an ultrasonic wave receiver the receives the echoed ultrasonic wave from each of the plurality of target locations;” [claim 1]);
receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“a magnetic wave receiver that receives a magnetic signal from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter;” [claim 1]);
correlating each of the plurality of target locations of the received ultrasonic return to a corresponding location identified in space relative to the magnetic emitter on the reference image for each of the plurality of target locations (“a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter; wherein the received echoed ultrasonic wave and the received magnetic wave are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations.” [claim 11]), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations (“wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space exclusively relative to the magnetic emitter for each of the plurality of target locations” [claim 11 filed 08/27/2020]); and
completing the registration when a threshold portion of the patient's face is registered (“The registration is complete when a threshold portion of the patient's face is registered.” [0003] of the specification).
Regarding claim 20, Govari discloses an apparatus for performing facial registration, comprising:
an ultrasonic wave emitter configured to emit an ultrasonic wave at each of a plurality of target locations on a face of a patient (same as claim 1 in ‘633 application filed 08/27/2020);
an ultrasonic wave receiver that receives the echoed ultrasonic wave from each of the plurality of target locations (same as claim 1 in ‘633 application filed 08/27/2020); and
a magnetic wave receiver that receives a magnetic signal from a magnetic emitter configured to be located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (same as claim 1 in ‘633 application filed 08/27/2020); 
and a processor (claim 1 in ‘633 application filed 08/27/2020), operatively coupled with and in communication with the registration probe, wherein 
the registration probe is configured to emit the ultrasonic wave and receive the echoed ultrasonic wave while hovering over each of the plurality of target locations without contacting the face of the patient (same as claim 1 in ‘633 application filed 08/27/2020); and 
the received echoed ultrasonic wave and the received magnetic signal are transmitted to the processor and correlated by the processor for each of the plurality of target locations to create a plurality of correlated target locations, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than that target location identified in space relative to the magnetic emitter for each of the plurality of target locations (see claim 1 of ‘633 application filed 08/27/2020) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns (see claim 1 of ‘633 application filed 08/27/2020).
Regarding claim 22, Govari discloses further comprising a microcontroller that controls the ultrasonic wave emitter to emit the ultrasonic wave (same as claim 2 in ‘633 application filed 08/27/2020).
Regarding claim 23, Govari discloses further comprising a workstation in communication with the registration probe, wherein the workstation includes the processor, and the microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal to the workstation (same as claim 2 in ‘633 application filed 08/27/2020).
Regarding claim 24, Govari discloses further comprising a workstation in communication with the registration probe, wherein the workstation includes the processor and a memory that stores a reference image of the face of the patient (same as claim 4 in ‘633 application filed 08/27/2020), wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient (see claim 6 of ‘633 application filed 08/27/2020), the workstation communicates with a display that displays a reference image of the face of the patient (same as claim 4 in ‘633 application filed 08/27/2020), the microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal to the workstation (same as claim 4 in ‘633 application filed 08/27/2020), and wherein the received echoed ultrasonic wave and the received magnetic signal are displayed (see claim 4 of ‘633 application filed 08/27/2020) as the correlated target location on the reference image of the face of the patient (see claim 8 of ‘633 application filed 08/27/2020).
Regarding claim 25, Govari discloses wherein the received echoed ultrasonic wave is a wave reflected from a location on the bone structure of the patient and is compared by the processor to the location in space of the registration probe relative to the magnetic emitter to create the correlated target location (same as claim 7 of ‘633 application filed 08/27/2020).
Regarding claim 26, Govari discloses wherein the correlated target location is correlated by the processor to a location on the bone structure on the reference image (same as claim 8 of ‘633 application filed 08/27/2020).
Regarding claim 27, Govari discloses further comprising a wireless transceiver for transmitting data wirelessly to a workstation including the processor (same as claim 9 of ‘633 application filed 08/27/2020).
Regarding claim 28, Govari discloses wherein the magnetic wave receiver is a coil disposed in the registration probe for receiving the magnetic signal (same as claim 10 of ‘633 application filed 08/27/2020).
Regarding claim 29. Govari discloses a system, comprising: 
a workstation including a processor (same as claim 11 in ‘633 application filed 08/27/2020); 
a display in communication with the workstation (same as claim 11 in ‘633 application filed 08/27/2020); 
a magnetic emitter adapted to be located proximate to a face of a patient (same as claim 11 in ‘633 application filed 08/27/2020); and 
a registration probe in communication with the workstation (same as claim 11 in ‘633 application filed 08/27/2020), the registration probe including: 
an ultrasonic wave emitter configured to emit an ultrasonic wave at each of a plurality of target locations on the face of the patient (same as claim 11 in ‘633 application filed 08/27/2020); 
an ultrasonic wave receiver that receives the echoed ultrasonic wave from each of the plurality of target locations (same as claim 11 in ‘633 application filed 08/27/2020); and 
a magnetic wave receiver that receives a magnetic signal from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter (same as claim 11 in ‘633 application filed 08/27/2020); wherein
the registration probe is configured to emit the ultrasonic wave and receive the echoed ultrasonic wave while hovering over each of the plurality of target locations without contacting the face of the patient (same as claim 11 in ‘633 application filed 08/27/2020); and 
the received echoed ultrasonic wave and the received magnetic signal are correlated at the workstation for each of the plurality of target locations to create a plurality of correlated target locations (same as claim 11 in ‘633 application filed 08/27/2020), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than (same as claim 11 in ‘633 application filed 08/27/2020) that target location identified in space relative to the magnetic emitter for each of the plurality of target locations (see claim 11 in ‘633 application filed 08/27/2020)and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns (see claim 11 in ‘633 application filed 08/27/2020).
Regarding claim 30, Govari discloses wherein the registration probe further includes a microcontroller in communication with the ultrasonic wave emitter and ultrasonic wave receiver for controlling an emitting of the ultrasonic waves (same as claim 12 of ‘633 application filed 08/27/2020).
Regarding claim 31, Govari discloses wherein the microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal to a workstation. (same as claim 13 of ‘633 application filed 08/27/2020).
Regarding claim 32, Govari discloses wherein the workstation stores a reference image of the face of the patient obtained from an imaging system and communicates with the display to display the reference image of the face of the patient; and the workstation transmits the correlated target locations to the display for display on the reference image of the face of the patient (same as claim 14 of ‘633 application filed 08/27/2020).
Regarding claim 33, Govari discloses wherein the registration probe and the workstation are in wireless communication with one another (same as claim 16 of ‘633 application filed 08/27/2020).
Regarding claim 34, Govari discloses wherein the workstation further comprises a processor, a memory and a storage component in communication with one another, and wherein a reference image is stored in the memory of the workstation for transmission to the display (same as claim 19 of ‘633 application filed 08/27/2020).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
            Consistent with the above underlined portion of the MPEP citation, attention is drawn to (FIGS. 1-7) of copending application no. 15/673,833 which discloses the methods as claimed. Therefore, it would have been obvious for one of ordinary skill in the art to use the system elements necessary to achieve the method and thereby arrive at the present invention from the copending one.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by and the received ultrasonic returns for each of the plurality of target locations” in lines 13-21, while support exists for the importance of the physical performing the procedure know the location of the tool within the nasal cavity with a great degree of accuracy (see [0015]-[0016], [0030]); the contact of the registration probe deflects that tissue and potentially causes an inaccuracy in registering that location using conventional registration techniques (see [0017]); a plurality of magnetic field generators increase the accuracy of the location (see [0020]); the target location of the received ultrasonic return is correlated to a location identified in space relative to the magnetic emitter (see [0001]-[0003], [0026], [0030]) and where a target location between the magnetic modality and the ultrasonic modality is correlated on the CT scan (see [0033], [0035]-[0036]); however, support could not be found for each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations and support could not be found for each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations. No basis has been pointed to for these new limitations in applicant' s remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.	
Claims 12, 20-21, and 29 are also rejected for reciting the same and/or similar limitations as outlined above.
Claims 2-11, 13-19, 22-28, and 30-34 are also rejected due to their dependency on either claim a, 12, 20-21, or 29 in light of the above rejection for the respective independent claim.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 1 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the phrase “a magnetic emitter located proximate to the patient”, “wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations”, and “wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations” in lines 8-9 & 13-21 which render the claim indefinite because it is unclear in what spatial position the applicant meant to recite that the magnetic emitter as being located “proximate” to the patient, e.g. it is unclear what quantitative distance and spatial positioning the applicant considers to define “proximate”. 
Additionally, it is also unclear if the applicant meant the “that target location” recited as being “identified by the magnetic emitter for each of the plurality of target locations” refers to the singular magnetic signal received by the magnetic emitter which has been received in order to “identify a location in space of the registration probe relative to the magnetic emitter” recited earlier in the claim or if the applicant mean to refer to the singular corresponding location which had been identified in space relative to the magnetic emitter for each of the plurality of target locations on the face of the paint which an ultrasonic wave has been both been emitted from and received by the registration probe, or if the applicant meant that the each of the plurality of correlated target locations determined to have been identified more accurately than an arbitrary singular location only identified using the received magnetic signal which has been emitted by the magnetic emitter. It is additionally not only unclear what location the “that target location” refers, but also that “that target location” is recited as being/having been “identified by the magnetic emitter” when there is no previous limitation reciting the magnetic emitter as performing the identification of any target location. 
It appears, though it is unclear, that the magnetic emitter merely emits a magnetic signal that method recites as only as being “to identify a location in space of the registration probe relative to the magnetic emitter”, which appears in light of the applicant’s most recent amendment, to merely be reciting intended use and not actually a step of performing the identification of the location, let alone what structure is performing or has performing the identification process.  
Similarly, it is unclear if the “that target location” recited as being “identified by the received ultrasonic returns for each of the plurality of target locations” is meant to refer to an arbitrary location where a singular return of the ultrasonic wave has been received from a singular target location of the plurality of the target locations to which an ultrasound wave had previously been emitted to. 
It is also unclear if the “a location within the face of the patient having a higher accuracy” in lines 14-15 and the “a location within the face of the patient having a higher accuracy” in lines 18-19 are the same location “higher a higher accuracy”. 
Likewise, it is unclear if the “a higher accuracy” in line 15 is the same “a higher accuracy” in lines 18-19. It is also unclear what the recited descriptor of “a higher accuracy” is meant to refer to, i.e.; a higher degree of accuracy of a measured or computed value that enables a user or program to compute a determination of the reliability of the measured or computed value as being reliable and therefore a measure of “accuracy”. 
A review of the specification did not yield supporting disclosure for the applicant’s amendments, the closest subject matter was found in [0033] which discloses that once a return ultrasound signal is received, a target location between the magnetic modality and the ultrasonic modality is correlated on a displayed CT scan. Then, from the correlation on the displayed CT scan, an accurate target location T can be determined and registered. This is accomplished by the registration probe transmitting the location of the registration probe to a workstation.  The location of the registration probe corresponding to the location of where the coils in the registration probe indicate the exists in three-dimensional space based on the magnetic field received from the magnetic emitter, and to which the received ultrasound wave is correlated to. The workstation then processes the location of the registration probe as determined above and determines where to overlay the location on the displayed CT image of the patient. The applicant is advised to amended the claim with supporting disclosure from the applicant’s original disclosure from including, but not limited to, [0033] such as outlined above, in order to resolve the clarity issues under 112.
Claims 12, 20-21, and 29 are also rejected for reciting the same and/or similar limitations as outlined above.
Claims 2-11, 13-19, 22-28, and 30-34 are also rejected due to their dependency on either claim a, 12, 20-21, or 29 in light of the above rejection for the respective independent claim.
Claim 24 recites the phrase “wherein the received echoed ultrasonic wave and the received magnetic signal are displayed as the correlated target location on the reference image of the face of the patient” in lines 10-11, which renders the claim indefinite because it is unclear if the “the correlated target location” recited by applicant meant to refer to the “each of the plurality of correlated target locations” or a single correlated target location of  the “the plurality of correlated target locations” which have been “create[d]” from “the received echoed ultrasonic wave and the received magnetic signal” for “each of the plurality of target locations”, which have been “transmitted to” and “correlated by” the processor, as recited in claim 21, from which claim 22 is dependent upon via the chain of dependency via claim 22.
Additionally, regarding claim 24, the phrase “wherein the received echoed ultrasonic wave and the received magnetic signal are displayed as the correlated target location on the reference image of the face of the patient” in lines 9-11, which renders the claim indefinite because it is unclear what the applicant meant by reciting the received ultrasonic and magnetic signal(s) are displayed “as the correlated target location”, e.g. it is unclear if the applicant meant to recite the correlated received ultrasonic and magnetic signal(s) for a particular target location are graphically represented by being displayed/overlaid on the reference image on the corresponding target location from where the respective signals were received as discussed in [0033]-[0036]; or if the applicant to recite that the received ultrasonic and magnetic signal(s) being displayed as defining a correlated target location as it is unclear if the immediate target location corresponds to one of the plurality of correlated target locations recited in claim 21, from which claim 24 is dependent from through the chain of dependency via claims 22-23.
Claim 12 recites the limitation "each of the plurality of correlated target locations" in lines 16 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 are also rejected due to their dependency on one of the above rejected independent claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diakov et al. (Diakov et al. "Automatic Registration of Patients with A-mode Ultrasound for Computer-Assisted Surgery" (2010), HNO, 58:1067-1073. doi:10.1007/s00106- 010-2171-1, hereafter “Diakov”), in view of Choi (20170196532), further in view of Clopp (US20170119473).
Regarding claim 1, Diakov discloses a method for performing facial registration, comprising: 
using a registration probe over a plurality of target locations on a face of a patient (“Surface Generation from Ultrasonic Data: 2000 X-Y measuring points [including target locations on a face of the patient] and ultrasonic measurement repeated intraoperatively” page 9 and see FIG. 5):
emitting an ultrasonic wave (“For the calculation of the transit [emitting] times of the ultrasonic signal [wave]” page 8) from the registration probe (“The registration with ultrasound…a probe is optically tracked to acquire the stereotactic data of the patient anatomy” page 5 and “(Fig. 1: stainless steel basin (a), sonic transducer or transmitter-receiver(b), and positioning control module or motor control (c))”) at each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a return of the ultrasonic wave from each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a tracking signal from an emitter located proximate to the face of the patient (“sonic transducer [emitter of tracking signal] mechanically positioned [located proximate to the face of the patient] in a computer controlled way” page 2, “hardware and software prototype including A-mode ultrasound with signal processing [for receiving a tracking signal]” page 6) to identify a location in space of the registration probe relative to the emitter (“The surface registration[7] is an alternative to the ‘paired-point’ registration, which is implemented in current navigation systems either as a supplement or as an independent registration method[6 , 25]. The standard algorithm for registering the surfaces to each other is the "Iterative Closest Point" (ICP)…intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging. The intraoperatively created surfaces can be created and in registration is performed by the registration of the bone surface,” page 4); and 
correlating each of the plurality of target locations (“intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging [from the target location]. The intraoperatively created surfaces [plurality of target locations] can be created with…ultrasound for bone-based surfaces” page 5) of the received ultrasonic return to a corresponding location identified in space relative to that target location identified by the emitter for each of the plurality of target locations (“The qualitative evaluation of the accuracy of the registration was performed by the color coding of the distances between the skull profile from optimized CT segmentation and tracking signal measurements [emitter]…Each point on the echo [ultrasonic return] surface [corresponding location] is color-coded [identified] according to its distance to the next point in the CT Segmentation [of the plurality of target locations]” page 14) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations (pages 2-3, 14 disclose the ultrasonic reflections from the patient were used to create a 3D surface that could be registered to the optimal segmentation of the occipital bone with an accuracy of more than 1.5 mm, which achieved accuracy of application was quantitatively represented by a color map of the deviation between both surfaces between the CT and the ultrasound by, during the registration process, the color coding of the distances between the skull profile from optimized CT segmentation and each point on the echo surface of the ultrasound measurements), and while Diakov discloses contemplating using a system capable of receiving a magnetic signal from a magnetic emitter located proximate to the head of the patient to identify a location in space of the registration probe relative to the magnetic emitter (page 5, first paragraph discloses the ultrasound probe is tracked by a position measuring device to acquire the stereotactic data of the patient anatomy and that it is well-known in the art that “practically all A-mode-based approaches are initialized with a ‘paired-point’ registration [18], where the point cloud measured with A-mode ultrasound is registered to a surface [6 , 9 ,11, 23]” the position measuring device is disclosed on page 9, first paragraph as position tracking of the ultrasonic probe for determining its spatial position by using optical tracking in the error analysis that computes a root mean square (RMA) value for NDI Polaris Tracking Systems which citing document 30 identified as Wiles et al. “Accuracy assessment and interpretation for optical tracking systems”. On page 423 of Wiles et al. it is discloses that the Polaris tracking system tracks tools comprised of several markers, while this measure is based on a single marker”, page 431 discloses that the NDI Polaris tracking system employs a “hemispheric artefact that has 50 slots randomly situated on its surface that can each accommodate, in a repeatable manner, standard rigid body probes equipped with 5D or 6D magnetic sensors. The hemisphere is roughly the size of a human skull, which makes it suitable for use as a phantom in a cranial IGS procedure” (emphasis added) and on page 27, third paragraph each of individual the rigid body probes being tracked can be wireless active markers that “have a unique geometry tool defintion (UGT)…the UGT definition allows for a tool’s 6D poses to be determined without having to perform the initial lock-on procedure that is used to estimate the location of the markers for the prediction-and-correction tracking method”, and see on page 16, first paragraph discloses using a head tracker which expands the measurement volume over the entire occiput designed as as a hemispherical Teflon shell adapted as a holder for the patient's skull having with the 6D magnetic tracker devices inserted into the head holder so that the patient's head can be repeatedly tracked/registered with the apparatus/registration probe); the probe and use of disclosed by Diakov does not explicitly disclose hovering the probe while the probe is being used, nor does not explicitly disclose the disclosed registration process include receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient.
However, in the same field of endeavor, Choi teaches hovering the probe (“the ultrasound probe P is positioned [hovering] over the object” [0121]), receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov with hovering the probe and receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient as taught by Choi to obtain more accurately and precisely re-registered images, and a method of controlling the ultrasound imaging apparatus ([0009] of Choi).
Diakov, in view of Choi, does not explicitly disclose receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative that target location identified by to the magnetic emitter for each of the plurality of target locations.
However, in solving the same problem, Clopp teaches receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient ([0121] the navigational instrument includes a sensing element, wherein the sensing element is configured to respond to positioning within an electromagnetic field where [0140] on the a distal tip of an instrument to contact a plurality of registration points on a patient's face within an electromagnetic field to thereby calibrate an image guided surgery navigation system, wherein the instrument comprises),
wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy (“processor (110) will vary the color of registration points (352, 362, 376, 386) as rendered on display screen (114), based on the perceived accuracy of the registration. For instance, a registration point (352, 362, 376, 386) may be colored red to indicate a low level of accuracy; yellow to indicate a moderate level of accuracy; or green to indicate a high level of accuracy” [0099]) than a location identified in space relative that target location identified by to the magnetic emitter for each of the plurality of target locations (“the grids may facilitate processor (110) correlation between the 3-dimensional space captured in the CT image (380) and the actual [more accurate] 3-dimensional space in which the patient and navigational guidewire (130, 200, 250) are currently situated [as captured in data by the probe]” [0096]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov and Choi with the receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative that target location identified by to the magnetic emitter for each of the plurality of target locations as taught by Clopp in order to provide correlation of the image data captured in the CT image with the image data captured within the probe while also correlating with the real-time position of the distal tip of the probe, the event that the patient's head moves after the registration and calibration process is complete, processor may monitor such movement through video image and make real-time corrections to the spatial correlations ([0095] of Clopp).
Regarding claim 2, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising providing a reference image of the face of the patient (“It can be clearly seen [on the reference image] that practically small deviations occur only in the facial skull [face of the patient]” page 17 and see FIG. 5) to compare the target locations (“an intraoperatively obtained 3D surface [of target locations] is registered with the corresponding correlate [compare] from the preoperative imaging [reference image]” page 5, also see FIG. 5).
Regarding claim 3, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (“the centroids of the holes drilled on the cadaver were used as anatomical landmarks in the CT dataset [from the CT scan]. The "paired point" registration was used as initialization for the surface registration with the ICP algorithm” page 12 and “The CT and ultrasound data were manually registered to each other via the centroids of 3 drilled holes. Now, we have applied the optimal transformation determined by the ICP method to the 3D representation of the CT segmentation and displayed it together with the ultrasound data (D FIG. 5). It can be clearly seen that practically small deviations occur only in the facial skull [face of the patient] due to the registration with a posterior partial surface (occiput).” page 17).
Regarding claim 4, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient (“the surface registration around the control points [reference image] could be extended. For the initialization of the ICP, for example, the frontozygomatic suture, the nasal/subnasal spine and the nasion [sinuses] could be used” page 19).
Regarding claim 5, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the ultrasonic return is a wave reflected from a location on the bone structure of the patient (“ultrasonic signal [wave] hits the bone [structure] perpendicularly and is reflected” page 13) and is compared to the location in space of the registration probe relative to the magnetic emitter to acquire a correlated target location  (“the measuring device (ultrasonic transducer) is tracked by the position measuring device [magnetic emitter]” page 5, “the spatial resolution [location in space] of the [magnetic] [emitter] must be taken into account in addition to the precision of the mechanical assembly when determining its spatial position by [magnetic] tracking in the error analysis” page 9, and “The fully automatic procedure that we have presented allows us to segment and register the patients without user interaction. Furthermore, the patient can be tracked intraoperatively in the room without the use of holding devices or invasive methods. Thus, the patient can be re-registered without interrupting the surgical procedure with the head tracker.” page 19).
Regarding claim 6, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising registering the correlated target location (see FIG. 5).
Regarding claim 7, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the correlated target location is displayed on the reference image (“the optimal transformation determined by the ICP method to the 3D representation of the CT segmentation and displayed it together with the ultrasound data” page 6).
Regarding claim 8, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the correlated target location is correlated to a location on the bone structure on the reference image (see FIG. 5 and “the surface registration around the control points [reference image] could be extended. For the initialization of the ICP, for example, the frontozygomatic suture, the nasal/subnasal spine [bone] and the nasion [sinuses] could be used” page 19).
Regarding claim 9, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising completing the registration if a threshold number of correlated target locations are registered (“A combination of a threshold [number] method with ‘region growing’ [17], ‘ma[t]ching cubes’ [19] and a deformable model [17] is used, which eliminates user variability.” page 10), and, specifically, Choi discloses completing the registration if a threshold number of correlated target locations are registered (“if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed ultrasound image including the first reference point matches [correlated with] with the external [reference] image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line [correlated target locations] respectively displayed on the ultrasound image and the external image. If the controller 600 determines that the fixed ultrasound image [containing a threshold number of correlated target locations] matches [registered] with the external [reference] image, the controller 600 may control the display unit 400 to synchronize the ultrasound image with the external image and then to display the ultrasound image and the external image” [0130]).
Regarding claim 12, Dikov discloses a method for performing facial registration, comprising:
using a registration probe over a target location in the face of the patient (“Surface Generation from Ultrasonic Data: 2000 X-Y measuring points [including a first target location on a face of the patient] and ultrasonic measurement repeated intraoperatively” page 9 and see FIG. 5):
emitting an ultrasonic wave (“For the calculation of the transit [emitting] times of the ultrasonic signal [wave]” page 8) from the registration probe (“The registration with ultrasound…a probe is optically tracked to acquire the stereotactic data of the patient anatomy” page 5 and “(Fig. 1: stainless steel basin (a), sonic transducer or transmitter-receiver(b), and positioning control module or motor control (c))”) at the target location (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a return of the ultrasonic wave from the target location (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a tracking signal from an emitter located proximate to the face of the patient (“sonic transducer [with attached emitter of tracking signal] mechanically positioned [located proximate to the face of the patient] in a computer controlled way” page 2, “hardware and software prototype including A-mode ultrasound with signal processing [for receiving a tracking signal]” page 6) to identify a location in space of the registration probe relative to the emitter (“The surface registration[7] is an alternative to the ‘paired-point’ registration, which is implemented in current navigation systems either as a supplement or as an independent registration method[6 , 25]. The standard algorithm for registering the surfaces to each other is the "Iterative Closest Point" (ICP)…intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging. The intraoperatively created surfaces can be created and in registration is performed by the registration of the bone surface,” page 4 and “the measuring device (laser pointer or ultrasonic transducer) is tracked by the position measuring device [emitter]” page 5) corresponding to the first target location (“which a probe is…tracked to acquire the stereotactic data of the patient anatomy [including data corresponding to the first target location].” page 5); and 
correlating each of the plurality of target locations (“intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging [from the target location]. The intraoperatively created surfaces [plurality of target locations] can be created with…ultrasound for bone-based surfaces” page 5) of the received ultrasonic return to a corresponding location identified in space relative to both the emitter for each of the plurality of target locations (“The qualitative evaluation of the accuracy of the registration was performed by the color coding of the distances between the skull profile from optimized CT segmentation and tracking signal measurements [emitter]…Each point on the echo [ultrasonic return] surface [corresponding location] is color-coded [identified] according to its distance to the next point in the CT Segmentation [of the plurality of target locations]” page 14) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations (pages 2-3, 14 disclose the ultrasonic reflections from the patient were used to create a 3D surface that could be registered to the optimal segmentation of the occipital bone with an accuracy of more than 1.5 mm, which achieved accuracy of application was quantitatively represented by a color map of the deviation between both surfaces between the CT and the ultrasound by, during the registration process, the color coding of the distances between the skull profile from optimized CT segmentation and each point on the echo surface of the ultrasound measurements), and while Diakov discloses contemplating using a system capable of receiving a magnetic signal from a magnetic emitter located proximate to the head of the patient to identify a location in space of the registration probe relative to the magnetic emitter (page 5, first paragraph discloses the ultrasound probe is tracked by a position measuring device to acquire the stereotactic data of the patient anatomy and that it is well-known in the art that “practically all A-mode-based approaches are initialized with a ‘paired-point’ registration [18], where the point cloud measured with A-mode ultrasound is registered to a surface [6 , 9 ,11, 23]” the position measuring device is disclosed on page 9, first paragraph as position tracking of the ultrasonic probe for determining its spatial position by using optical tracking in the error analysis that computes a root mean square (RMA) value for NDI Polaris Tracking Systems which citing document 30 identified as Wiles et al. “Accuracy assessment and interpretation for optical tracking systems”. On page 423 of Wiles et al. it is discloses that the Polaris tracking system tracks tools comprised of several markers, while this measure is based on a single marker”, page 431 discloses that the NDI Polaris tracking system employs a “hemispheric artefact that has 50 slots randomly situated on its surface that can each accommodate, in a repeatable manner, standard rigid body probes equipped with 5D or 6D magnetic sensors. The hemisphere is roughly the size of a human skull, which makes it suitable for use as a phantom in a cranial IGS procedure” (emphasis added) and on page 27, third paragraph each of individual the rigid body probes being tracked can be wireless active markers that “have a unique geometry tool defintion (UGT)…the UGT definition allows for a tool’s 6D poses to be determined without having to perform the initial lock-on procedure that is used to estimate the location of the markers for the prediction-and-correction tracking method”, and see on page 16, first paragraph discloses using a head tracker which expands the measurement volume over the entire occiput designed as as a hemispherical Teflon shell adapted as a holder for the patient's skull having with the 6D magnetic tracker devices inserted into the head holder so that the patient's head can be repeatedly tracked/registered with the apparatus/registration probe); Diakov does not explicitly disclose hovering the probe over a first target location; loading a reference image into a workstation; displaying the reference image on a display in communication with the workstation; wherein the registration probe is in communication with the workstation;  receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient, and correlating the first target location of the received ultrasonic return to a location identified in space relative to the magnetic emitter on the reference image displayed.
However, in the same field of endeavor, Choi teaches hovering a registration probe over a first target location (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [first target location] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned [hovering] over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object” [0121]), receiving a magnetic signal from a magnetic emitter located proximate to the patient (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]), wherein the registration probe is in communication with the workstation (“The ultrasound probe P [registration probe] may communicate with the main body M [workstation] through a cable 5. For this, one end of the cable 5 may be connected to the ultrasound probe P, and a male connector 6 may be physically coupled with the other end of the cable 5. The male connector 6 connected to the other end of the cable 5 may be physically coupled with a female connector 7 of the main body M so that the ultrasound probe P can be connected to the main body M” [0076]); 
loading a reference image into a workstation (“The display unit 400 may provide…an external image received [loaded] from an external medical apparatus to a user.” [0081]);
displaying the reference image (“The display unit 400 may provide…an external image received from an external medical apparatus to a user.” [0081]) on a display in communication with the workstation (“The main body M may include, as shown in FIG. 2, a beamformer 100, an image processor 200, a storage unit 300, the display unit 400, the input unit 500, a controller 600, and the tracking unit 700.” [0095], also see FIG. 2);
a magnetic emitter (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]), correlating the first target location (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [first target location] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object.” [0121]) of the received ultrasonic return to a location (“a command for selecting a second reference point of the external image is received from the user, the controller 600 may fix [relative to] the external image including the second reference point, and change the ultrasound image that is to be more accurately registered with the external image, according to movement of the ultrasound probe P. Also, if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed external image including the second reference point matches with the ultrasound image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image” [0131]) identified in space (“After the controller 600 acquires the rotation transform matrix, the input unit 500 may receive a reference point selection command for selecting a reference point representing the same anatomical position [first target location] on the ultrasound [received return] image and the slice image, from the user. For example, the user may select a reference point from the ultrasound image, and then select a reference point located at the same anatomical position [first target location] as the reference point, from the external image. On the contrary, the user may select a reference point from the external image, and then select a reference point located at the same anatomical position [first target location] as the reference point, from the ultrasound image” [0124]) relative to the magnetic emitter (“the controller 600 may set a reference coordinate system, and transform a coordinate system that is applied to an ultrasound image to the reference coordinate system [relative to the magnetic emitter]. Herein, the reference coordinate system may be a coordinate system of which the origin is the position of the tracking unit 700 of generating electro-magnetic waves to track the controlled part P1 [magnetic emitter] of the ultrasound probe P.” [0120]) on the reference image displayed (“an external image may be displayed on another one of the plurality of displays” [0108]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov by hovering a registration probe over a first target location, which is in communication with the workstation, loading a reference image into a workstation and displaying the reference image on a display in communication with the workstation in communication with wherein the registration probe in addition to receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient, and then correlating the first target location of the received ultrasonic return to a location identified in space relative to the magnetic emitter on the reference image displayed as taught by Choi to obtain more accurately and precisely re-registered images, and a method of controlling the ultrasound imaging apparatus ([0009] of Choi). 
Diakov, in view of Choi, does not explicitly disclose receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations.
However, in solving the same problem, Clopp teaches receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient ([0121] the navigational instrument includes a sensing element, wherein the sensing element is configured to respond to positioning within an electromagnetic field where [0140] on the a distal tip of an instrument to contact a plurality of registration points on a patient's face within an electromagnetic field to thereby calibrate an image guided surgery navigation system, wherein the instrument comprises), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy (“processor (110) will vary the color of registration points (352, 362, 376, 386) as rendered on display screen (114), based on the perceived accuracy of the registration. For instance, a registration point (352, 362, 376, 386) may be colored red to indicate a low level of accuracy; yellow to indicate a moderate level of accuracy; or green to indicate a high level of accuracy” [0099]) than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations (“the grids may facilitate processor (110) correlation between the 3-dimensional space captured in the CT image (380) and the actual [more accurate] 3-dimensional space in which the patient and navigational guidewire (130, 200, 250) are currently situated [as captured in data by the probe]” [0096]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov and Choi with the wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations as taught by Clopp in order to provide correlation of the image data captured in the CT image with the image data captured within the probe while also correlating with the real-time position of the distal tip of the probe, the event that the patient's head moves after the registration and calibration process is complete, processor may monitor such movement through video image and make real-time corrections to the spatial correlations ([0095] of Clopp).
Regarding claim 13, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (“the surface registration around the control points [reference image] could be extended. For the initialization of the ICP, for example, the frontozygomatic suture, the nasal/subnasal spine and the nasion [sinuses] could be used” page 19).
Regarding claim 14, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising:
using a registration probe over a second target location in the face of the patient (“Surface Generation from Ultrasonic Data: 2000 X-Y measuring points [including a second target location on a face of the patient] and ultrasonic measurement repeated intraoperatively” page 9 and see FIG. 5);
emitting an ultrasonic wave (“For the calculation of the transit [emitting] times of the ultrasonic signal [wave]” page 8) from the registration probe (“The registration with ultrasound…a probe is optically tracked to acquire the stereotactic data of the patient anatomy” page 5 and “(Fig. 1: stainless steel basin (a), sonic transducer or transmitter-receiver(b), and positioning control module or motor control (c))”) at each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a return of the ultrasonic wave from each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a tracking signal from an emitter located proximate to the face of the patient (“sonic transducer [with attached emitter of tracking signal] mechanically positioned [located proximate to the face of the patient] in a computer controlled way” page 2, “hardware and software prototype including A-mode ultrasound with signal processing [for receiving a tracking signal]” page 6) to identify a location in space of the registration probe relative to the emitter corresponding to an additional target location (“The surface registration[7] is an alternative to the ‘paired-point’ registration, which is implemented in current navigation systems either as a supplement or as an independent registration method[6 , 25]. The standard algorithm for registering the surfaces to each other is the "Iterative Closest Point" (ICP)…intraoperatively obtained 3D surface is registered with the corresponding correlate [data including corresponding to a second target location] from the preoperative imaging. The intraoperatively created surfaces can be created and in registration is performed by the registration of the bone surface,” page 4); and specifically, Choi discloses hovering the registration probe over a second target location on the face of a patient (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [second target location] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned [hovering] over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object” [0121]);
emitting an ultrasonic wave from the registration probe at the second target location (“An ultrasound imaging apparatus irradiates ultrasonic waves onto the surface of an object toward a specific part of the object” [0005] and “arranging ultrasonic waves irradiated to a specific location of an object or echo ultrasonic waves reflected from a specific location of an object…The beamformer 100 may include a transmit beamformer 110 configured to beamform ultrasonic waves that are irradiated to an object” [0096-97]);
receiving a return of the ultrasonic wave from the second target location (“arranging ultrasonic waves irradiated to a specific location of an object or echo [return] ultrasonic waves reflected from a specific location of an object…a receive bemformer 120 configured to beamform collected echo ultrasonic wave” [0096-97]);
receiving a magnetic signal from a magnetic to identify a location in space of the registration probe relative to the magnetic emitter (“The ultrasound probe P may include a controlled part P1 [magnetic emitter]. The ultrasound probe P may acquire information [space relative to the magnetic emitter] about its own location and direction through the controlled part P1 [magnetic emitter].” [0089]); 
a magnetic emitter (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]),
correlating the second target location (“a command for selecting a second reference point of the external image is received from the user, the controller 600 may fix [relative to] the external image including the second reference point, and change the ultrasound image that is to be more accurately registered with the external image, according to movement of the ultrasound probe P. Also, if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed external image including the second reference point matches with the ultrasound image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image” [0131]) of the received ultrasonic return to a location identified in space (“After the controller 600 acquires the rotation transform matrix, the input unit 500 may receive a reference point selection command for selecting a reference point representing the same anatomical position [second target location] on the ultrasound [received return] image and the slice image, from the user. For example, the user may select a reference point from the ultrasound image, and then select a reference point located at the same anatomical position as the reference point, from the external image. On the contrary, the user may select a reference point from the external image, and then select a reference point located at the same anatomical position as the reference point, from the ultrasound image” [0124]) relative to the magnetic emitter (“The tracking unit 700 may sense electro-magnetic waves generated by the controlled part P1 [magnetic emitter] to track the position of the ultrasound probe P. Also, the tracking unit 700 may receive information about the position and direction of the ultrasound probe P, acquired through various kinds of sensors of the controlled part P1, in the form of an electrical signal, and track the position of the ultrasound probe P based on the electrical signal” [0132]) on the reference image displayed (“FIG. 3 shows an ultrasound image and an external image registered with the ultrasound image, displayed on the display unit 400 according to an embodiment of the present disclosure. In FIG. 3, a case in which the ultrasound image is registered with the external image without any errors is shown.” [0133]).
Regarding claim 15, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient (“the surface registration around the control points [reference image] could be extended. For the initialization of the ICP, for example, the frontozygomatic suture, the nasal/subnasal spine and the nasion could be used” page 19).
Regarding claim 16, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses wherein the ultrasonic return is a wave reflected from a location on the bone structure of the patient (“ultrasonic signal [wave] hits the bone [structure] perpendicularly and is reflected” page 13) and is compared to the location in space of the registration probe relative to the magnetic emitter (“the measuring device (ultrasonic transducer) is tracked by the position measuring device [magnetic emitter]” page 5, “the spatial resolution [location in space] of the [magnetic] [emitter] must be taken into account in addition to the precision of the mechanical assembly when determining its spatial position by [magnetic] tracking in the error analysis” page 9, and “The fully automatic procedure that we have presented allows us to segment and register the patients without user interaction. Furthermore, the patient can be tracked intraoperatively in the room without the use of holding devices or invasive methods. Thus, the patient can be re-registered without interrupting the surgical procedure with the head tracker.” page 19) and the bone structure on the reference image to acquire a correlated target location (“be registered to the corresponding surface in the preoperative CT data [from reference image] with the ICP algorithm [7] as a spatial profile created from A-mode ultrasound.” page 5), and specifically, Choi teaches a magnetic emitter (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-0090]).
Regarding claim 17, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising:
using a registration probe over a plurality of subsequent target locations to the first and second target locations on the face of a patient (“Surface Generation from Ultrasonic Data: 2000 X-Y measuring points [including a plurality of subsequent target locations on a face of the patient] and ultrasonic measurement repeated intraoperatively” page 9 and see FIG. 5):
emitting an ultrasonic wave (“For the calculation of the transit [emitting] times of the ultrasonic signal [wave]” page 8) from the registration probe (“The registration with ultrasound…a probe is optically tracked to acquire the stereotactic data of the patient anatomy” page 5 and “(Fig. 1: stainless steel basin (a), sonic transducer or transmitter-receiver(b), and positioning control module or motor control (c))”) at the plurality of subsequent target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a return of the ultrasonic wave from the plurality of subsequent target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a tracking signal from an emitter located proximate to the face of the patient (“sonic transducer [emitter of tracking signal] mechanically positioned [located proximate to the face of the patient] in a computer controlled way” page 2 and “hardware and software prototype including A-mode ultrasound with signal processing [for receiving a tracking signal]” page 6) to identify a location in space of the registration probe relative to the emitter (“The surface registration[7] is an alternative to the ‘paired-point’ registration, which is implemented in current navigation systems either as a supplement or as an independent registration method[6 , 25]. The standard algorithm for registering the surfaces to each other is the "Iterative Closest Point" (ICP)…intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging. The intraoperatively created surfaces can be created and in registration is performed by the registration of the bone surface,” page 4) corresponding to each of the plurality of subsequent target locations (“which a probe is…tracked to acquire the stereotactic data of the patient anatomy [including data corresponding to the plurality of subsequent target locations].” page 5); and specifically, Choi discloses hovering a registration probe over a plurality of subsequent target locations to the first and second target locations (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [plurality of subsequent target locations] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned [hovering] over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object” [0121]); 
a magnetic emitter (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1…More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]),
correlating the target location (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [target location] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object.” [0121]) of the received ultrasonic return to a location (“a command for selecting a second reference point of the external image is received from the user, the controller 600 may fix [relative to] the external image including the second reference point, and change the ultrasound image that is to be more accurately registered with the external image, according to movement of the ultrasound probe P. Also, if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed external image including the second reference point matches with the ultrasound image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image” [0131]) identified in space (“After the controller 600 acquires the rotation transform matrix, the input unit 500 may receive a reference point selection command for selecting a reference point representing the same anatomical position [target location] on the ultrasound [received return] image and the slice image, from the user. For example, the user may select a reference point from the ultrasound image, and then select a reference point located at the same anatomical position [target location] as the reference point, from the external image. On the contrary, the user may select a reference point from the external image, and then select a reference point located at the same anatomical position [target location] as the reference point, from the ultrasound image” [0124]) relative to the magnetic emitter (“the controller 600 may set a reference coordinate system, and transform a coordinate system that is applied to an ultrasound image to the reference coordinate system [relative to the magnetic emitter]. Herein, the reference coordinate system may be a coordinate system of which the origin is the position of the tracking unit 700 of generating electro-magnetic waves to track the controlled part P1 [magnetic emitter] of the ultrasound probe P.” [0120]) on the reference image displayed;
correlating the plurality of subsequent target locations (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [plurality of subsequent target locations] in an external image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object.” [0121]) of the received ultrasonic return to a location (“a command for selecting a second reference point of the external image is received from the user, the controller 600 may fix [relative to] the external image including the second reference point, and change the ultrasound image that is to be more accurately registered with the external image, according to movement of the ultrasound probe P. Also, if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed external image including the second reference point matches with the ultrasound image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image” [0131]) identified in space (“After the controller 600 acquires the rotation transform matrix, the input unit 500 may receive a reference point selection command for selecting a reference point representing the same anatomical position [first target location] on the ultrasound [received return] image and the slice image, from the user. For example, the user may select a reference point from the ultrasound image, and then select a reference point located at the same anatomical position [first target location] as the reference point, from the external image. On the contrary, the user may select a reference point from the external image, and then select a reference point located at the same anatomical position [first target location] as the reference point, from the ultrasound image” [0124]) relative to the magnetic emitter (“the controller 600 may set a reference coordinate system, and transform a coordinate system that is applied to an ultrasound image to the reference coordinate system [relative to the magnetic emitter]. Herein, the reference coordinate system may be a coordinate system of which the origin is the position of the tracking unit 700 of generating electro-magnetic waves to track the controlled part P1 [magnetic emitter] of the ultrasound probe P.” [0120]) on the reference image displayed (“an external image may be displayed on another one of the plurality of displays” [0108]).
Regarding claim 18, Diakov, in view of Choi and Clopp, discloses all the limitations of the claimed invention, specifically, Choi discloses further comprising registering each target location correlated to the reference image (“As shown in FIG. 7, the reference points 421, 422, and 423 selected by the user from the fixed external [reference] image 420 may exist to the left of the intersection (4, 3) of the second reference lines 425, and points 411, 412, and 413 of the registered ultrasound image 410 corresponding [correlated] to the reference points 421, 422, and 423 may exist around an intersection (4, 3) of the first reference lines 415. This case corresponds to when the ultrasound image 410 is not accurately registered with the external image 410. Accordingly, the user may use the ultrasound probe P to move any one of the ultrasound image 410 and the external image 420. More specifically, the tracking unit 700 may sense the controlled part P1 of the ultrasound probe P, and transmit information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to the controller 600. The controller 600 may receive the information about the position and direction of the ultrasound probe P, and rotate or move the ultrasound image 410 based on the information about the position and direction of the ultrasound probe P so as to display the ultrasound image 410 on the display unit 400 in correspondence to the movement of the ultrasound probe P, thereby matching the points 411, 412, and 413 of the ultrasound image 410 with the points 421, 422, and 423 located to the left of the intersection (4, 3) of the second reference lines 425 of the external image 420.” [0169]).
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diakov, in view of Choi and Clopp, as applied to claims 9 and 18, further in view of Zhu et al. (US20100036233, hereafter “Zhu”).
Regarding claim 10, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, specifically, Diakov discloses further comprising completing the registration if a threshold number of correlated target locations are registered (“A combination of a threshold [number] method with ‘region growing’ [17], ‘ma[t]ching cubes’ [19] and a deformable model [17] is used, which eliminates user variability.” page 10), and specifically, Choi discloses wherein, upon a threshold portion of the patient has correlated target locations registered, the registration is complete (“if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed ultrasound image including the first reference point matches with the external image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image. If the controller 600 determines that the fixed ultrasound image matches with the external image, the controller 600 may control the display unit 400 to synchronize the ultrasound image with the external image and then to display the ultrasound image and the external image.” [0130]), but does not explicitly disclose the threshold portion being of the patient's face, to which correlated target locations our registered.
However, in solving the same problem, Zhu discloses a patient’s face scan (“using facial geometric (external) points, such as from a data set captured by a digital laser scanner for creating a 2.5D face surface scan, as the link to combine data from multiple sources (including external and internal) with high-resolution three-dimension (3D) images, specifically including but not limited to magnetic resonance (MR) images. Further, these fusion methods are contemplated for application to any data set with known geometric relationships to the surface of the human face obtained from imaging devices, for example, functional imaging modalities include scintigraphy, functional MRI (fMRI) and nuclear medicine imaging techniques such as single photon emission computed tomography (SPECT), positron emission tomography (PET), perfusion MRI (pMRI), functional CT (fCT), electro impedance tomography (EIT), magnetic resonance elastography (MRE), electroencephalogram (EEG), and the like” [0049]) and a threshold portion being of the patient's face to which correlated target locations our registered (“voxel signal values were picked from the “face” region of the skull in the MR image (an estimated “skin” threshold value was determined manually based on the voxel signal intensity histogram which shows a clear separation between “skin” tissue and air regions). At each sagittal slice and at each row of a slice, the comparison started from the most anterior voxel to the most posterior voxel. Once the voxel signal intensity was above the threshold value, the distance from the most anterior voxel of the slice was recorded. Repeating this procedure for all slices and all rows in each slice, a 2.5D surface image of the face was created based on the distance to the anterior edge of the brain image volume. Finally, the alignment algorithm from 3DID was used to align the artificial 2.5D face surface scan from the 3D MR images to the actual 2.5D face surface scan” [0073]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov, Choi, and Clopp with the threshold portion being of the patient's face, to which correlated target locations our registered as taught by Zhu to provide fused sample data for generating fused images which may be used for clinical and research applications, such as in methods for surgical planning procedures ([0006] of Zhu).
Regarding claim 11, Diakov, in view of Choi, Clopp, and Zhu , substantially discloses all the limitations of the claimed invention, specifically, Zhu discloses further comprising calculating a minimum mean square error (MMSE) to determine whether the threshold portion of the patient's face has correlated target locations registered (“The tICP algorithm takes a small set of control points (100 points in a grid around the nose and eyes) on one scan (the “probe” scan) and finds their nearest neighbors on the coarsely aligned surface of the second scan (the “target” scan). Next, 10% of the control points are trimmed to account for noise in the data (the trimmed points have the largest distance between the point and the surface of the scan). Finally, a 3D transformation is calculated to reduce the root mean squared distance error [MSE] between the remaining 90% of the control points on the probe scan with the surface of the target scan [number registered of correlated target locations]. The alignment process repeated until the distance error falls below a minimum threshold [portion of the patient’s face] or until the iteration limit (typically 10) was reached” [0068).
Regarding claim 19, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration
However, in solving the same problem, Zhu teaches further comprising calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration (“The tICP algorithm takes a small set of control points (100 points in a grid around the nose and eyes) on one scan (the “probe” scan) and finds their nearest neighbors on the coarsely aligned surface of the second scan (the “target” scan). Next, 10% of the control points are trimmed to account for noise in the data (the trimmed points have the largest distance between the point and the surface of the scan). Finally, a 3D transformation is calculated to reduce the root mean squared distance error [MSE] between the remaining 90% of the control points on the probe scan with the surface of the target scan [number of correlated target locations]. The alignment process repeated until the distance error falls below a minimum threshold or until the iteration limit (typically 10) was reached [registration complete]” [0068).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov, Choi, and Clopp by calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration as taught by Zhu to provide fused sample data for generating fused images which may be used for clinical and research applications, such as in methods for surgical planning procedures ([0006] of Zhu).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diakov, in view of Choi, further in view of Zhu and Clopp.
Regarding claim 20, Diakov discloses a method for performing facial registration, comprising:
using a registration probe over a plurality of target locations on a face of a patient (“Surface Generation from Ultrasonic Data: 2000 X-Y measuring points [including target locations on a face of the patient] and ultrasonic measurement repeated intraoperatively” page 9 and see FIG. 5):
emitting an ultrasonic wave (“For the calculation of the transit [emitting] times of the ultrasonic signal [wave]” page 8) from the registration probe (“The registration with ultrasound…a probe is optically tracked to acquire the stereotactic data of the patient anatomy” page 5 and “(Fig. 1: stainless steel basin (a), sonic transducer or transmitter-receiver(b), and positioning control module or motor control (c))”) at each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9);
receiving a return of the ultrasonic wave from each of the target locations (“The echo signals at the 2000 X-Y measuring points” page 9); 
receiving a tracking signal from an emitter located proximate to the face of the patient (“sonic transducer [with attached emitter of tracking signal] mechanically positioned [located proximate to the face of the patient] in a computer controlled way” page 2, “hardware and software prototype including A-mode ultrasound with signal processing [for receiving a tracking signal]” page 6) to identify a location in space of the registration probe relative to the emitter (“The surface registration[7] is an alternative to the ‘paired-point’ registration, which is implemented in current navigation systems either as a supplement or as an independent registration method[6 , 25]. The standard algorithm for registering the surfaces to each other is the "Iterative Closest Point" (ICP)…intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging. The intraoperatively created surfaces can be created and in registration is performed by the registration of the bone surface,” page 4);
correlating each of the plurality of target locations (“intraoperatively obtained 3D surface is registered with the corresponding correlate from the preoperative imaging [from the target location]. The intraoperatively created surfaces [plurality of target locations] can be created with…ultrasound for bone-based surfaces” page 5) of the received ultrasonic return to a corresponding location identified in space relative to that target location identified by the emitter for each of the plurality of target locations (“The qualitative evaluation of the accuracy of the registration was performed by the color coding of the distances between the skull profile from optimized CT segmentation and tracking signal measurements [emitter]…Each point on the echo [ultrasonic return] surface [corresponding location] is color-coded [identified] according to its distance to the next point in the CT Segmentation [of the plurality of target locations]” page 14) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns for each of the plurality of target locations (pages 2-3, 14 disclose the ultrasonic reflections from the patient were used to create a 3D surface that could be registered to the optimal segmentation of the occipital bone with an accuracy of more than 1.5 mm, which achieved accuracy of application was quantitatively represented by a color map of the deviation between both surfaces between the CT and the ultrasound by, during the registration process, the color coding of the distances between the skull profile from optimized CT segmentation and each point on the echo surface of the ultrasound measurements), and while Diakov discloses contemplating using a system capable of receiving a magnetic signal from a magnetic emitter located proximate to the head of the patient to identify a location in space of the registration probe relative to the magnetic emitter (page 5, first paragraph discloses the ultrasound probe is tracked by a position measuring device to acquire the stereotactic data of the patient anatomy and that it is well-known in the art that “practically all A-mode-based approaches are initialized with a ‘paired-point’ registration [18], where the point cloud measured with A-mode ultrasound is registered to a surface [6 , 9 ,11, 23]” the position measuring device is disclosed on page 9, first paragraph as position tracking of the ultrasonic probe for determining its spatial position by using optical tracking in the error analysis that computes a root mean square (RMA) value for NDI Polaris Tracking Systems which citing document 30 identified as Wiles et al. “Accuracy assessment and interpretation for optical tracking systems”. On page 423 of Wiles et al. it is discloses that the Polaris tracking system tracks tools comprised of several markers, while this measure is based on a single marker”, page 431 discloses that the NDI Polaris tracking system employs a “hemispheric artefact that has 50 slots randomly situated on its surface that can each accommodate, in a repeatable manner, standard rigid body probes equipped with 5D or 6D magnetic sensors. The hemisphere is roughly the size of a human skull, which makes it suitable for use as a phantom in a cranial IGS procedure” (emphasis added) and on page 27, third paragraph each of individual the rigid body probes being tracked can be wireless active markers that “have a unique geometry tool defintion (UGT)…the UGT definition allows for a tool’s 6D poses to be determined without having to perform the initial lock-on procedure that is used to estimate the location of the markers for the prediction-and-correction tracking method”, and see on page 16, first paragraph discloses using a head tracker which expands the measurement volume over the entire occiput designed as as a hemispherical Teflon shell adapted as a holder for the patient's skull having with the 6D magnetic tracker devices inserted into the head holder so that the patient's head can be repeatedly tracked/registered with the apparatus/registration probe); but does not explicitly disclose hovering a registration probe over a plurality of target locations, wherein the registration probe is in communication with the workstation; receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient; loading a reference image onto a workstation for display on a display in communication with the workstation.
However, in the same field of endeavor, Choi teaches hovering a registration probe over a plurality of target locations (“the ultrasound probe P is positioned [hovering] over the object” [0121], “reference points set according to a user's input with respect to an ultrasound image may be defined as first reference points, and reference points set according to a user's input with respect to an external image may be defined as second reference points” [0110]), wherein the registration probe is in communication with the workstation ([0076], [0079] the ultrasound probe P may communicates with the main body M through a cable 5 or may connected to the main body M in a wireless fashion, [0067] main body M is a workstation as seen in FIG. 1); receiving a magnetic signal from a magnetic emitter located proximate to the surface of patient (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]), loading a reference image into a workstation (“The display unit 400 may provide…an external image received [loaded] from an external medical apparatus to a user.” [0081]) on a display in communication with the workstation (“The main body M may include, as shown in FIG. 2, a beamformer 100, an image processor 200, a storage unit 300, the display unit 400, the input unit 500, a controller 600, and the tracking unit 700.” [0095], also see FIG. 2);
hovering a registration probe over a plurality of target locations (“Then, the input unit 500 may receive a control command for selecting a slice image of an object at a specific position [a plurality of target locations] in an external [reference] image, from a user. Preferably, a user may view an ultrasound image of an object displayed on the display unit 400 when the ultrasound probe P is positioned [hovering] over the object, and select an external slice image of the object corresponding to the position of the displayed ultrasound image from an external volume image of the object” [0121]), wherein the registration probe is in communication with the workstation (“The ultrasound probe P [registration probe] may communicate with the main body M [workstation] through a cable 5. For this, one end of the cable 5 may be connected to the ultrasound probe P, and a male connector 6 may be physically coupled with the other end of the cable 5. The male connector 6 connected to the other end of the cable 5 may be physically coupled with a female connector 7 of the main body M so that the ultrasound probe P can be connected to the main body M” [0076]);
a magnetic emitter (“The ultrasound probe P may include a controlled part P1. The ultrasound probe P may acquire information about its own location and direction through the controlled part P1… More specifically, the controlled part P1 may include at least one sensor among a position sensor, an accelerometer, a magnetic sensor, and a gyro sensor. The controlled part P1 may use at least one sensor among the above-mentioned sensors to acquire information about the position and direction of the ultrasound probe P based on an initial position. More specifically, the initial position may be a point at which an object is first sensed by the ultrasound probe P, and the controlled part P1 may sense a position to which the ultrasound probe P moves or a direction in which the ultrasound probe P moves, based on the initial position, to acquire information about the position and direction of the ultrasound probe P. Also, the controlled part P1 may transfer the information about the position and direction of the ultrasound probe P, in the form of an electrical signal, to a tracking unit 70” [0089-90]),
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov with hovering a registration probe over a plurality of target locations, wherein the registration probe is in communication with the workstation; loading a reference image into a workstation and displaying the reference image on a display in communication with the workstation in communication with wherein the registration probe in addition to receiving a magnetic signal from a magnetic emitter located proximate to the surface of the patient as taught by Choi to obtain more accurately and precisely re-registered images, and a method of controlling the ultrasound imaging apparatus ([0009] of Choi). 
Diakov, in view of Choi, does not explicitly disclose completing the registration when a threshold portion of the patient's face is registered.
However, in solving the same problem, Zhu teaches completing the registration when a threshold portion of the patient's face is registered (“The tICP algorithm takes a small set of control points (100 points in a grid around the nose and eyes [portion of the patient’s face]) on one scan (the “probe” scan) and finds their nearest neighbors on the coarsely aligned [registration] surface of the second scan (the “target” scan). Next, 10% of the control points are trimmed to account for noise in the data (the trimmed points have the largest distance between the point and the surface of the scan). Finally, a 3D transformation is calculated to reduce the root mean squared distance error [MSE] between the remaining 90% of the control points on the probe scan with the surface of the target scan [number of correlated target locations]. The alignment process repeated [registered] until the distance error falls below a minimum threshold or until the iteration limit (typically 10) was reached [registration complete]” [0068).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov and Choi by completing the registration when a threshold portion of the patient's face is registered taught by as taught by Zhu to provide fused sample data for generating fused images which may be used for clinical and research applications, such as in methods for surgical planning procedures ([0006] of Zhu).
Diakov, in view of Choi and Zhu, does not explicitly disclose receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations.
However, in solving the same problem, Clopp teaches receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient ([0121] the navigational instrument includes a sensing element, wherein the sensing element is configured to respond to positioning within an electromagnetic field where [0140] on the a distal tip of an instrument to contact a plurality of registration points on a patient's face within an electromagnetic field to thereby calibrate an image guided surgery navigation system, wherein the instrument comprises),
wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy (“processor (110) will vary the color of registration points (352, 362, 376, 386) as rendered on display screen (114), based on the perceived accuracy of the registration. For instance, a registration point (352, 362, 376, 386) may be colored red to indicate a low level of accuracy; yellow to indicate a moderate level of accuracy; or green to indicate a high level of accuracy” [0099]) than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations (“the grids may facilitate processor (110) correlation between the 3-dimensional space captured in the CT image (380) and the actual [more accurate] 3-dimensional space in which the patient and navigational guidewire (130, 200, 250) are currently situated [as captured in data by the probe]” [0096]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov, Choi, and Zhu with the receiving a magnetic signal from a magnetic emitter located proximate to the face of the patient, wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the magnetic emitter for each of the plurality of target locations as taught by Clopp in order to provide correlation of the image data captured in the CT image with the image data captured within the probe while also correlating with the real-time position of the distal tip of the probe, the event that the patient's head moves after the registration and calibration process is complete, processor may monitor such movement through video image and make real-time corrections to the spatial correlations ([0095] of Clopp).
Claims 21-23, 26-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US20140037168, hereinafter “Ishikawa”) in view of Sliwa et al. (US6122538, hereinafter “Sliwa”).
Regarding claim 21, Ishikawa discloses an apparatus for performing facial registration, comprising:
a registration probe comprising:
an ultrasonic wave emitter configured to emit an ultrasonic wave at each of a plurality of target locations on a face of a patient (Ultrasound probe [0031], which as seen in fig. 7 is capable of imaging a plurality of different surfaces, as described in [0059]);
an ultrasonic wave receiver that receives the echoed ultrasonic wave from each of the plurality of target locations (ultrasound probe [0031], as seen in fig. 7); and
a magnetic wave receiver that receives a magnetic signal from a magnetic emitter (“magnetic reception unit receives magnetic signals” and a magnetic transmission unit transmits magnetic signals [0032]) configured to be located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter (“In this case, the position and orientation of the probe are measured in a coordinate system with reference to the magnetic transmission unit by fixing the probe to the magnetic reception unit” [0032]); and 
a processor, operatively coupled with and in communication with the registration probe (“the position and orientation measurement apparatus 130 measures the position and orientation of the ultrasonic probe… by processing the magnetic signal received by the magnetic reception unit” [0032]), wherein 
the registration probe is configured to emit the ultrasonic wave and receive the echoed ultrasonic wave while hovering over each of the plurality of target locations without contacting the face of the patient (ultrasound probe described in at least [0031] is capable of emitting ultrasound waves and receiving echoes ultrasonic waves while hovering over a plurality of target locations (fig. 7A)); and 
the received echoed ultrasonic wave and the received magnetic signal are transmitted to the processor and correlated by the processor for each of the plurality -2-6251062-1Applicant: Biosense Webster (Israel) Ltd.Application No.: 15/673,833of target locations to create a plurality of correlated target locations (“the position and orientation of the probe are measured in a coordinate system with reference to the magnetic transmission unit by fixing the probe to the magnetic reception unit” [0032]; the position and orientation of the probe is an input to the alignment unit 1007, which is executed by a CPU 211 as “The CPU 211 controls the operation of each constituent element of the image processing apparatus 100” [0042], for processing ultrasound images [0036], where the alignment of the ultrasound image and positioning information from the magnetic reception unit produce “resultant data” [0038] which is effectively correlated target locations used to create a deformed image [0039]), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having have a higher accuracy ([0008] an ultrasonic image with a three-dimensional medical image are aligned with high accuracy at high speed, [0100], [0126], and as described above the alignment of the ultrasound image relies on the position and orientation of a probe which is measured in reference to the magnetic transmission unit [0032] by position and orientation measurement apparatus 130, [0008] alignment is performed to overcome problems such as the difficulty to accurately align an ultrasonic image with a three-dimensional medical image when the accuracy of a sensor is insufficient, [0124] using both position and information from the magnetic receiver and from the ultrasonic contact data, a desired result may be obtained more stably even when either of the magnetic or ultrasonic detection results includes many errors due to the measurement accuracy of a position and orientation measurement apparatus 130, the movement of the object, the image quality of an ultrasonic image, etc.) than that target location identified in space relative to the magnetic emitter for each of the plurality of target locations ([0008] the present invention is aimed at creating high accuracy alignment for effectively creating plurality of correlated target locations from the alignment, [0032], [0038] the resultant data of the position and orientation sensor/measurement apparatus measures, a location identified in space relative to the magnetic emitter for each of the plurality of target locations that determine the position and orientation of a probe in reference to the magnetic transmission unit, Further, while described in reference to the method which steps S306 and S307 or step S308 are executed, as based on one of the two detection results…it is possible to obtain a desired result more stably even when either of the detection results includes many errors due to the measurement accuracy of a position and orientation measurement apparatus 130, wherein steps S307-S308 pertain to actions by the alignment unit 1007 [0065]-[0093] and based on the entire disclosure the “desired result” would be that of a highly accurate alignment, which would be more accurate than “the detection results includ[ing] many errors due to the measurement accuracy of a position and orientation measurement apparatus 130”) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns ([0053] FIG. 5 illustrates an ultrasonic probe 500 which applies ultrasonic beams 502 from a probe imaging surface 501 to an ultrasonic imaging target region 504 and receives reflected beams under the control of the ultrasonic image capturing apparatus 120, [0091], [0124] the alignment unit 1007 calculates the amount of displacement given to the vertices of the mesh also based on the relationship between the noncontact portion of the probe imaging surface 501 and the points 913 on the surface after the deformation from the transmit beams, see [0091] which alignment unit 1007 obtains points constituting the probe imaging surface 501, which are separate from the object, to calculate the coordinates of the points 913 on the surface after the deformation by displacing corresponding points 910 (Cj) by applying a penalty is to the evaluation if the points 913 on the surface of the object after deformation in an assumed deformation state are in contact with the points Ej or located near them so that an estimation result is obtained with higher accuracy by estimating a deformation state in consideration of both the contact and noncontact states between the probe imaging surface 501 and the surface of the object at the time of ultrasonic imaging). 
The claimed apparatus has intended use language such as “for performing facial registration, a plurality of target locations on a face of a patient, configured to be located proximate to the face of the patient, while hovering over each of the plurality of target locations without contacting the face of the patient, and corresponding to a location within the face of the patient. These limitations do not structurally limit the apparatus, and therefore are intended uses as “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” (See MPEP 2114(II)). Ishikawa’s apparatus including a registration probe, ultrasonic wave emitter, and magnetic wave emitter are capable of performing these limitations.
While Ishikawa discloses that the magnetic wave receiver is fixed to the ultrasound probe in ([0032], and cites Japanese Patent No. 03871747 which discloses a device for measuring a position and orientation which is mounted on the probe), it is not disclosed that the magnetic wave receiver is in the registration probe. 
However, Sliwa, also in the field of ultrasound and magnetic signal registration, does teach this. Sliwa teaches that inside transducer probe (1) there is a “spatial magnetic position sensor” (7) which “consists of three orthogonally arranged sensing coils” (8) (Fig. 1A, column 6, lines 40-44). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe disclosed by Ishikawa by incorporating the magnetic coil receiver taught by Sliwa inside the probe to provide a position and orientation system that is able to directly measure absolute orientation instead of deducing relative orientation and to measure absolute orientation with a high degree of accuracy (Column 3, lines 51-54 Sliwa).
Regarding claim 22, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses a microcontroller in communication with the ultrasonic wave emitter and ultrasonic wave receiver for controlling an emitting of the ultrasonic waves.  More specifically, the “ultrasonic image capturing apparatus” (120) is in “control” of the ultrasonic probe (500) that applies ultrasonic beams (502) from a probe imaging surface (501) to an ultrasonic imaging target region (504) and receives reflected beams (Fig. 5) [0053]. 
Regarding claim 23, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses a workstation (image processing apparatus 100) in communication with the registration probe (image processing apparatus 100 and the ultrasonic image capturing apparatus 120, which includes the probe, are connected via a local area network (LAN 200) [0040]), wherein the workstation (image processing apparatus 100 [0041]) includes the processor (central processing unit (CPU) 211 [0041]), and the microcontroller transmits the received echoed ultrasound wave and the received magnetic signal to a workstation (The image processing apparatus 100 (workstation) is implemented by a personal computer [0041], and therefore would include a microcontroller. Included in the image processing apparatus 100 are ultrasonic image obtaining unit 1003 and position and orientation measurement value obtaining unit 1006 (fig. 1) which obtain the ultrasonic waves from ultrasonic image capturing apparatus 120 ([0036] and [0053]) and the magnetic signal processed by the position and orientation measurement apparatus 130 ([0038] and [0056]), respectively).
Regarding claim 28, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Sliwa further discloses that the magnetic wave receiver is a coil disposed in the registration probe for receiving the magnetic signal (inside transducer probe (1) there is a “spatial magnetic position sensor” (7) which “consists of three orthogonally arranged sensing coils” (8) (Fig. 1A, column 6, lines 40-44)). It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe disclosed by Ishikawa by incorporating the magnetic coil receiver taught by Sliwa inside the probe to provide a position and orientation system that is able to directly measure absolute orientation instead of deducing relative orientation and to measure absolute orientation with a high degree of accuracy (column 3, lines 51-54).
Regarding claim 29, Ishikawa discloses a system comprising: 
a workstation (image processing apparatus 100 [0041]) including a processor (central processing unit (CPU) 211 [0041]);
a display (monitor 215 [0041]) in communication with the workstation; 
a magnetic emitter (magnetic transmission unit [0032]) adapted to be located proximate to a face of a patient; and 
a registration probe in communication with the workstation (“An image processing apparatus 100 is connected to a medical image capturing apparatus 110, an ultrasonic image capturing apparatus 120, a position and orientation measurement apparatus 130” [0031], wherein the an ultrasonic image capturing apparatus 120 includes the ultrasound probe [0031] and orientation measurement apparatus 130 gathers information from the magnetic reception unit attached to the ultrasound probe [0032]), the registration probe including: 
an ultrasonic wave emitter configured to emit an ultrasonic wave at each of a plurality of target locations on the face of the patient (Ultrasound probe [0031], which as seen in fig. 7 is capable of imaging a plurality of different surfaces, as described in [0059]); 
an ultrasonic wave receiver that receives the echoed ultrasonic wave from each of the plurality of target locations (Ultrasound probe [0031], which as seen in fig. 7); and-5-6251062-1Applicant: Biosense Webster (Israel) Ltd. 
Application No.: 15/673,833a magnetic wave receiver that receives a magnetic signal from the magnetic emitter (“magnetic reception unit receives magnetic signals” and a magnetic transmission unit transmits magnetic signals [0032]) to identify a location in space of the registration probe relative to the magnetic emitter (“In this case, the position and orientation of the probe are measured in a coordinate system with reference to the magnetic transmission unit by fixing the probe to the magnetic reception unit” [0032]); wherein 
the registration probe is configured to emit the ultrasonic wave and receive the echoed ultrasonic wave while hovering over each of the plurality of target locations without contacting the face of the patient (ultrasound probe described in at least [0031] is capable of emitting ultrasound waves and receiving echoes ultrasonic waves while hovering over a plurality of target locations (fig. 7A)); and 
the received echoed ultrasonic wave and the received magnetic signal are transmitted to the processor and correlated by the processor for each of the plurality -2-6251062-1Applicant: Biosense Webster (Israel) Ltd.Application No.: 15/673,833of target locations to create a plurality of correlated target locations (“the position and orientation of the probe are measured in a coordinate system with reference to the magnetic transmission unit by fixing the probe to the magnetic reception unit” [0032]; the position and orientation of the probe is an input to the alignment unit 1007, which is executed by a CPU 211 as “The CPU 211 controls the operation of each constituent element of the image processing apparatus 100” [0042], for processing ultrasound images [0036], where the alignment of the ultrasound image and positioning information from the magnetic reception unit produce “resultant data” [0038] which is effectively correlated target locations used to create a deformed image [0039]), wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having have a higher accuracy ([0008] an ultrasonic image with a three-dimensional medical image are aligned with high accuracy at high speed, [0100], [0126], and as described above the alignment of the ultrasound image relies on the position and orientation of a probe which is measured in reference to the magnetic transmission unit [0032] by position and orientation measurement apparatus 130, [0008] alignment is performed to overcome problems such as the difficulty to accurately align an ultrasonic image with a three-dimensional medical image when the accuracy of a sensor is insufficient, [0124] using both position and information from the magnetic receiver and from the ultrasonic contact data, a desired result may be obtained more stably even when either of the magnetic or ultrasonic detection results includes many errors due to the measurement accuracy of a position and orientation measurement apparatus 130, the movement of the object, the image quality of an ultrasonic image, etc.) than that target location identified in space both relative to the magnetic emitter for each of the plurality of target locations ([0008] the present invention is aimed at creating high accuracy alignment for effectively creating plurality of correlated target locations from the alignment, [0032], [0038] the resultant data of the position and orientation sensor/measurement apparatus measures, a location identified in space relative to the magnetic emitter for each of the plurality of target locations that determine the position and orientation of a probe in reference to the magnetic transmission unit, Further, while described in reference to the method which steps S306 and S307 or step S308 are executed, as based on one of the two detection results…it is possible to obtain a desired result more stably even when either of the detection results includes many errors due to the measurement accuracy of a position and orientation measurement apparatus 130, wherein steps S307-S308 pertain to actions by the alignment unit 1007 [0065]-[0093] and based on the entire disclosure the “desired result” would be that of a highly accurate alignment, which would be more accurate than “the detection results includ[ing] many errors due to the measurement accuracy of a position and orientation measurement apparatus 130”) and wherein each of the plurality of correlated target locations corresponds to a location within the face of the patient having a higher accuracy than a location identified in space relative to that target location identified by the received ultrasonic returns ([0053] FIG. 5 illustrates an ultrasonic probe 500 which applies ultrasonic beams 502 from a probe imaging surface 501 to an ultrasonic imaging target region 504 and receives reflected beams under the control of the ultrasonic image capturing apparatus 120, [0091], [0124] the alignment unit 1007 calculates the amount of displacement given to the vertices of the mesh also based on the relationship between the noncontact portion of the probe imaging surface 501 and the points 913 on the surface after the deformation from the transmit beams, see [0091] which alignment unit 1007 obtains points constituting the probe imaging surface 501, which are separate from the object, to calculate the coordinates of the points 913 on the surface after the deformation by displacing corresponding points 910 (Cj) by applying a penalty is to the evaluation if the points 913 on the surface of the object after deformation in an assumed deformation state are in contact with the points Ej or located near them so that an estimation result is obtained with higher accuracy by estimating a deformation state in consideration of both the contact and noncontact states between the probe imaging surface 501 and the surface of the object at the time of ultrasonic imaging).
While Ishikawa discloses that the magnetic wave receiver is fixed to the ultrasound probe in ([0032], and cites Japanese Patent No. 03871747 which discloses a device for measuring a position and orientation which is mounted on the probe), it is not disclosed that the magnetic wave receiver is in the registration probe. 
However, Sliwa, also in the field of ultrasound and magnetic signal registration, does teach this. Sliwa teaches that inside transducer probe (1) there is a “spatial magnetic position sensor” (7) which “consists of three orthogonally arranged sensing coils” (8) (Fig. 1A, Column 6, lines 40-44). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe disclosed by Ishikawa by incorporating the magnetic coil receiver taught by Sliwa inside the probe to provide a position and orientation system that is able to directly measure absolute orientation instead of deducing relative orientation and to measure absolute orientation with a high degree of accuracy (Column 3, lines 51-54 of Sliwa).
Regarding claim 30, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses a microcontroller in communication with the ultrasonic wave emitter and ultrasonic wave receiver for controlling an emitting of the ultrasonic waves (More specifically, the “ultrasonic image capturing apparatus” (120) is in “control” of the ultrasonic probe (500) that applies ultrasonic beams (502) from a probe imaging surface (501) to an ultrasonic imaging target region (504) and receives reflected beams (Fig. 5) [0053]).
Regarding claim 31, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses a workstation (image processing apparatus 100) in communication with the registration probe (image processing apparatus 100 and the ultrasonic image capturing apparatus 120, which includes the probe, are connected via a local area network (LAN 200) [0040]), wherein the workstation (image processing apparatus 100 [0041]) includes the processor (central processing unit (CPU) 211 [0041]), and the microcontroller transmits the received echoed ultrasound wave and the received magnetic signal to a workstation (The image processing apparatus 100 (workstation) is implemented by a personal computer [0041], and therefore would include a microcontroller. Included in the image processing apparatus 100 are ultrasonic image obtaining unit 1003 and position and orientation measurement value obtaining unit 1006 (fig. 1) which obtain the ultrasonic waves from ultrasonic image capturing apparatus 120 ([0036] and [0053]) and the magnetic signal processed by the position and orientation measurement apparatus 130 ([0038] and [0056]), respectively).
Regarding claim 32, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa discloses the workstation (image processing apparatus 100) has a memory (main memory 212 and display memory 214 [0041]) and communicates with a display (monitor 215 [0041]); and the workstation transmits the correlated target locations to the display (the workstation 100 includes alignment unit 1007 (fig. 1) which “transmits the resultant data to the deformed image generation unit 1008”, then “image display unit 1009 executes the processing of displaying the deformed image generated by the deformed image generation unit 1008” [0038]-[0039], where the resultant data to form deformed images are correlated target locations as this data is the result of the alignment of the ultrasound image and positioning information from the magnetic reception unit). A workstation with storing capability and a display are capable of storing and displaying any information, including a reference image of the face of the patient, which are intended uses of this apparatus as they do not structurally limit the apparatus. See MPEP 2114(II). 
Regarding claim 34, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses that the workstation (which is Ishikawa’s “image processing apparatus 100”) is operated by a personal computer and includes a central processing unit (211),  a main memory (212), a display memory (214) that stores display data for the monitor (215), a mouse (216), a keyboard (217), and a magnetic disk (213) which are “are communicatively connected to each other via a common bus 218” (Fig. 1) [0041]. Ishikawa further discloses that “the display memory 214 temporarily stores display data for the monitor 215” [0042] and the monitor 215 “displays an image based on data from the display memory 214” [0042]. The memory 214 is capable of storing a reference image and “for transmission to the display” is an intended use of the system as this does not structurally limit the memory. See MPEP 2114(II).
Claims 24-25, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Sliwa, as applied to claims 21 and 29, in further view of Jasperson et al. (US20170258439, hereinafter “Jasperson”, cited in the applicant’s IDS).
Regarding claim 24, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa discloses an apparatus with a workstation in communication with the registration probe (image processing apparatus 100 and the ultrasonic image capturing apparatus 120, which includes the probe, are connected via a local area network (LAN 200) [0040]), wherein the workstation includes the processor (image processing apparatus 100 [0041]) includes the processor (central processing unit (CPU) 211 [0041]) and a memory (main memory 212 and display memory 214 [0041]), the workstation communicates with a display (monitor 215 [0041]), the microcontroller transmits the received echoed ultrasonic wave and the received magnetic signal to the workstation (The image processing apparatus 100 (workstation) is implemented by a personal computer [0041], and therefore would include a microcontroller. Included in the image processing apparatus 100 are ultrasonic image obtaining unit 1003 and position and orientation measurement value obtaining unit 1006 (fig. 1) which obtain the ultrasonic waves from ultrasonic image capturing apparatus 120 ([0036] and [0053]) and the magnetic signal processed by the position and orientation measurement apparatus 130 ([0038] and [0056]), respectively). A memory is capable of storing any information and a display is capable of displaying any information, including a reference image of the face of the patient, wherein the reference image includes an image of nasal cavities of the patient and bone structure of the patient, which are intended uses of this apparatus as they do not structurally limit the apparatus. See MPEP 2114(II). 
Modified Ishikawa does not disclose the received echoed ultrasonic wave and the received magnetic signal are displayed as the correlated target location on the reference image of the face of the patient.
However, in the same field of endeavor, Jasperson teaches the received echoed ultrasonic wave is displayed on the reference image (“In another aspect, the display 122 may also display a live ultrasound image captured by the US sensor 260. This live ultrasound image may be superimposed over the 2D images or 3D model of the organs or over a virtual bronchoscopy image, or over a fluoroscopy image, or it may be displayed in a side-by-side configuration” [0034]) and the received magnetic signal is displayed as the correlated target location on the reference image of the face of the patient (“In an aspect, the display 122 may also display the location of the catheter guide assembly 110 in the electromagnetic field based on the 2D images or 3D model of the internal organ” [0034]), as best understood with the lack of written description rejection under 35 USC 112(a) and the indefiniteness rejection under 35 USC 112(b). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Ishikawa and Sliwa to incorporate the received echoed ultrasonic wave and the received magnetic signal are displayed as the correlated target location on the reference image of the face of the patient as taught by  Jasperson in order to sufficiently locate and identify a portion of an internal organ that displays symptoms of disease ([0033] of Jasperson).
Regarding claim 25, Ishikawa, in view of Sliwa and Jasperson, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses that the received echoed ultrasonic wave (which Ishikawa refers to as “ultrasonic beams”) is a wave reflected from a location (this location is referred to as “ultrasonic image target region” by Ishikawa) [0053]. Ishikawa does not specifically disclose that this location is on the bone structure of the patient, however ultrasound beams reflect off any surface, so Ishikawa’s “ultrasonic image of the inside of the object which is obtained by receiving reflected beams” would include the bone structure of the patient, and therefore the system of Ishikawa is capable of receiving beams reflected from bone [0054]. Ishikawa also discloses that the received echoed ultrasonic wave is compared by the processor to a location in space of the registration probe relative to the magnetic emitter to acquire the correlated target location. Ishikawa specifically discloses “the position and orientation of the probe are measured in a coordinate system with reference to the magnetic transmission unit by fixing the probe to the magnetic reception unit”; the position and orientation of the probe is an input to the alignment means for processing ultrasound images [0036], where the alignment of the ultrasound image and positioning information from the magnetic reception unit produce “resultant data” [0038] which is effectively correlated target locations used to create a deformed image [0039].
Regarding claim 27, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa specifically discloses that the “image processing system includes the image processing apparatus 100 and also includes the medical image capturing apparatus 110, a medical image recording apparatus 220, and the ultrasonic image capturing apparatus 120 via a local area network (LAN) 200” where the “image processing apparatus 100 can be implemented by, for example, a personal computer (PC)” (Fig. 2) [0040] [0041]. Ishikawa does not disclose that the “local area network (LAN)” is necessarily wireless. 
However, in the same field of endeavor, Jasperson teaches a wireless transceiver for transmitting data wirelessly to a workstation including the processor ([0027] a wireless connection/transceiver operatively couples the bronchoscope/probe with the computing device and monitoring device).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Ishikawa and Sliwa with the wireless connection/transceiver for transmitting data wirelessly to a workstation including the processor taught by Jasperson in order to increase the flexibility with regard to the configuration of the workstation and other components of the apparatus as the wireless connection for the transmission and reception of data to and from various sources in and connected to the apparatus for reception of patient data at remote locations for diagnostic and procedural planning (disclosed in [0059], [0065], & [0088] of US20140281961 incorporated by reference in Jasperson).
Regarding claim 33, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses that the registration probe (which is part of Ishikawa’s “ultrasonic image capturing apparatus 120”) and workstation (which is Ishikawa’s “image processing apparatus 100”) are in communication with one another “via a local area network (LAN)” (200) (Fig. 2) [0040]. Ishikawa does not disclose that the “local area network (LAN)” is necessarily wireless. 
However, in the same field of endeavor, Jasperson teaches the registration probe and the workstation are in wireless communication with one another ([0027] a wireless connection/transceiver operatively couples the bronchoscope/probe with the computing device and monitoring device).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Ishikawa and Sliwa with the registration probe and the workstation are in wireless communication with one another taught by Jasperson in order to increase the flexibility with regard to the configuration of the workstation and other components of the apparatus as the wireless connection for the transmission and reception of data to and from various sources in and connected to the apparatus for reception of patient data at remote locations for diagnostic and procedural planning (disclosed in [0059], [0065], & [0088] of US20140281961 incorporated by reference in Jasperson).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Sliwa and Jasperson, as applied to claim 25 above, in further view of Piron et al. (US20170186180, hereinafter “Piron”, cited in the applicant’s IDS).
Regarding claim 26, Ishikawa, in view of Sliwa and Jasperson, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa discloses the correlated target location is correlated by the processor to a location on the reference image (a deformed image is created by deforming, effectively correlating, the MRI image (reference image) and the ultrasonic image that was aligned in the alignment unit 1007, as discussed in [0038]-[0039], together and displaying the resultant deformed image which is implemented by a personal computer [0041]), but does not explicitly disclose correlating to a location on the bone structure on the reference image. 
However, in the same field of endeavor, Piron teaches correlating to a location on the bone structure on the reference image (“co-registering medical images acquired with different imaging modalities based on anatomical features identified in the images and on known spatial relationships between the anatomical features” (Fig. 1) [0007], “the reference image Piron teaches is a CT which is of a “bony-structure based volume” [0026], Piron further teaches that registration is based on a “set of anatomical features includes at least one anatomical land mark on a bony structure” [0005]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Ishikawa, Sliwa, and Jasperson with correlating to a location on the bone structure on the reference image as taught by Piron in order to provide a unique spatial relationship with the related origin or insertion point on the bony structure, the different anatomical feature sets thus provide different, but complementary information that can be used to improve the co-registration of the first and second medical images, thereby, this spatial relationship can be used as the basis for calculating registration parameters between the first medical image and the second medical image ([0027] of Piron). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793